Case 1:21-cv-00318-DKW-RT Document 17 Filed 09/10/21 Page 1 of 5                   PageID #: 102




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAI‘I


     NOE K. RAQUINIO,                               Case No. 21-cv-00318-DKW-RT

                Plaintiff,
                                                    ORDER DIRECTING SERVICE OF
                                                    THE SECOND AMENDED
         v.                                         COMPLAINT 1

     STATE OF HAWAI‘I,

                Defendant.


         On August 12, 2021, the Court entered an Order granting Plaintiff Noe K.

 Raquinio’s application to proceed in forma pauperis (IFP) pursuant to 28 U.S.C.

 Section 1915, but dismissing the First Amended Complaint with leave to amend

 for failure to allege facts in support of his claims. Dkt. No. 12. On August 19,

 2021, Raquinio filed a Second Amended Complaint (SAC), in which he alleges

 facts in support of his claims. See generally Dkt. No. 14. Therefore, because IFP

 status has been granted, the Court DIRECTS service as set forth below. 2


 1
   Pursuant to Local Rule 7.1(c), the Court finds this matter suitable for disposition without a
 hearing.
 2
   The Court subjects each civil action commenced pursuant to 28 U.S.C. § 1915(a) to mandatory
 screening. 28 U.S.C. § 1915(e)(2)(B). At this initial stage of the proceedings, and without any
 responsive pleading from Defendant, the Court has screened the SAC and finds service of the
 same to be appropriate.
Case 1:21-cv-00318-DKW-RT Document 17 Filed 09/10/21 Page 2 of 5          PageID #: 103




       To facilitate service, the Court ORDERS as follows:

       1.    The Clerk’s Office is directed to send to Plaintiff: one copy of the

             SAC, Dkt. No. 14; one summons; one USM-285 form; one Notice of

             Lawsuit and Request for Waiver of Service of Summons form

             (AO 398); two (2) Waiver of Service of Summons forms (AO 399);

             an instruction sheet; and a copy of this Order. The Clerk shall also

             send a copy of this Order to the U.S. Marshal.

       2.    Raquinio shall complete the forms as directed and submit the

             following documents to the U.S. Marshal in Honolulu, Hawaii: a

             completed USM-285 form; a copy of the SAC; the summons; a

             completed Notice of Lawsuit and Request for Waiver of Service of

             Summons form (AO 398); and two (2) completed Waiver of Service

             of Summons forms (AO 399).

       3.    Upon receipt of these documents from Plaintiff, the U.S. Marshal

             shall mail to Defendant: a copy of the SAC; a completed Notice of

             Lawsuit and Request for Waiver of Service form (AO 398); and two

             (2) completed Waiver of Service of Summons forms (AO 399), as

             directed by Plaintiff without payment of costs. See Fed.R.Civ.P.

             4(c)(3).


                                          2
Case 1:21-cv-00318-DKW-RT Document 17 Filed 09/10/21 Page 3 of 5           PageID #: 104




       4.    The U.S. Marshal shall retain the summons and a copy of the SAC.

             For each Defendant, the U.S. Marshal shall file a returned Waiver of

             Service of Summons form as well as any Waiver of Service of

             Summons form that is returned as undeliverable, as soon as it is

             received.

       5.    If a Defendant does not return a Waiver of Service of Summons form

             within sixty days from the date that such forms are mailed, the U.S.

             Marshal shall:

       a.    Personally serve such Defendant pursuant to Rule 4 of the Federal

             Rules of Civil Procedure and 28 U.S.C. § 566(c).

       b.    Within ten days after personal service is effected, file the return of

             service for such Defendant, along with evidence of any attempts to

             secure a waiver of service of summons and of the costs subsequently

             incurred in effecting service. Said costs shall be enumerated on the

             USM-285 form and shall include the costs incurred by the U.S.

             Marshal’s office in photocopying additional copies of the summons

             and the Complaint and for preparing new USM-285 forms, if required.

             Costs of service will be taxed against the personally served Defendant




                                           3
Case 1:21-cv-00318-DKW-RT Document 17 Filed 09/10/21 Page 4 of 5           PageID #: 105




             in accordance with the provisions of Federal Rule of Civil Procedure

             4(d)(2).

       6.    If Raquinio does not wish to use the U.S. Marshal for service, as

             outlined above, he may serve the Defendant on his own, in

             compliance with Fed.R.Civ.P. 4.

       7.    Raquinio is cautioned that if he fails to comply with this Order and his

             non-compliance prevents timely and proper service as set forth in

             Federal Rule of Civil Procedure 4(m), this action is subject to

             dismissal for failure to serve.

       8.    After service of the summons and the SAC, whether accomplished on

             his own or with the services of the U.S. Marshal, Raquinio must serve

             on Defendant or its attorney a copy of all further documents he

             submits to the Court. The U.S. Marshal is not responsible for serving

             such further documents on Plaintiff’s behalf. Raquinio shall include,

             with any original paper filed with the Clerk of Court, a certificate

             stating the date that a copy of the document was served on Defendant

             or their counsel, and the manner in which service was accomplished.

             Any paper received by a District or Magistrate Judge that has not been

             filed with the Clerk of Court or that does not include a certificate of


                                           4
Case 1:21-cv-00318-DKW-RT Document 17 Filed 09/10/21 Page 5 of 5        PageID #: 106




             service will be disregarded.

       9.    Raquinio is further notified that he must comply with the Federal

             Rules of Civil Procedure and the Local Rules for the District of

             Hawaii.

       IT IS SO ORDERED.

       Dated: September 10, 2021 at Honolulu, Hawai‘i.




                                            5
